Appeal from a judgment, Supreme Court, New York County (Franklin R. Weissberg, J.), rendered May 31, 1988, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a *448term of imprisonment of 4 to 12 years, unanimously dismissed. The order of this court dated November 16, 1989, which, inter alia, granted defendant’s motion for an extension of time in which to appeal is vacated.
Since defendant’s August 1989 motion for an extension of time to take an appeal was made more than one year after his time for taking an appeal had expired, jurisdiction to hear the appeal is lacking, and the appeal must be dismissed (CPL 460.30; People v Torres, 179 AD2d 358). Were we to address the merits we would affirm. Concur — Murphy, P. J., Sullivan, Carro, Rosenberger and Rubin, JJ.